          Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA

                -v.-                            INDICTMENT

RONALD ROMANO,

                       Defendant.

                                      X


                                    COUNT ONE

                   {Conspiracy to Commit Wire Fraud)

     The Grand Jury charges:

     1.      From at least in or about February 2020, up to and

including in or about April 2020, in the Southern District of

New York and elsewhere, RONALD ROMANO, the defendant, and others

known and unknown, willfully and knowingly, did combine,

conspire, confederate, and agree together and with each other to

commit wire fraud,      in violation of Title 18, United States Code,

Section 1343.

     2.      It was a part and object of the conspiracy that RONALD

ROMANO, the defendant, and others known and unknown, willfully

and knowingly, having devised and intending to devise a scheme

and artifice to defraud, and for obtaining money and property by

means of false and fraudulent pretenses, representations, and

promises, would and did transmit and cause to be transmitted by
       Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 2 of 8




means of wire, radio, and television communication in interstate

and foreign commerce, writings, signs, signals, pictures, and

sounds for the purpose of executing such scheme and artifice, in

violation of Title 18, United States Code, Section 1343, which

scheme involved the use of interstate wires into the Southern

District of New York, to wit, ROMANO, and others known and

unknown, participated in a scheme to price gouge the City of New

York ("NYC"), and other victims, during the novel

coronavirus/COVID-19 pandemic by making false and fraudulent

statements to induce victims to pay more for respirators than

the victims otherwise would, including false and fraudulent

statements to induce NYC to pay more than $45 million for what

ROMANO represented to be 3M-brand N95 respirators, which

constituted a more than 400% markup of the list price for such

respirators, which scheme deprived victims of the ability to

make informed decisions and exposed those victims to economic

risk and involved the use of interstate wires, including emails,

telephone calls, and text messages transmitted into and out of

the Southern District of New York.

          (Title 18, United States Code, Section 1349.)




                                    2
          Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 3 of 8




                                 COUNT TWO

                                (Wire Fraud)

     The Grand Jury further charges:

     3.     From at least in or about February 2020, up to and

including in or about April 2020, in the Southern District of

New York and elsewhere, RONALD ROMANO, the defendant, willfully

and knowingly, having devised and intending to devise a scheme

and artifice to defraud, and for obtaining money and property by

means of false and fraudulent pretenses, representations, and

promises and attempting so to do, transmitted and caused to be

transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, to wit, ROMANO, and others

known and unknown, attempted to and did price gouge the City of

New York (~NYC"), and other victims, during the novel

coronavirus/COVID-19 pandemic by making false and fraudulent

statements to induce victims to pay more for respirators than

the victims otherwise would, including false and fraudulent

statements to induce NYC to pay more than $45 million for what

ROMANO represented to be 3M-brand N95 respirators, which

constituted a more than 400% markup of the list price for such




                                      3
             Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 4 of 8




respirators, which scheme deprived victims of the ability to

make informed decisions and exposed those victims to economic

risk and involved the use of interstate wires, including emails,

telephone calls, and text messages transmitted into and out of

the Southern District of New York.

   (Title 18, United States Code, Sections 1349, 1343, and 2.)

                                   COUNT THREE

             (Conspiracy to Violate the Defense Production Act)


        The Acting United States Attorney charges:


        4.     From at least on or about March 25, 2020, up to and

including at least in or about April 2020, in the Southern

District of New York and elsewhere, RONALD ROMANO, the

defendant, and others known and unknown, willfully and knowingly

combined, conspired, confederated, and agreed together and with

each other to commit an offense against the United States, to

wit, hoarding of designated scarce materials, in violation of

Title    so,   United States Code, Section 4512.

        5.     It was a part and object of the conspiracy that RONALD

ROMANO, the defendant, and others known and unknown, willfully

and knowingly would and did accumulate,            for the purpose of

resale at prices in excess of prevailing market prices,




                                         4
          Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 5 of 8




materials which have been designated by the President as scarce

materials or materials the supply of which would be threatened

by such accumulation, to wit, certain respirators and facemasks,

in violation of Title SO, United States Code, Section 4512.

                                 Overt Acts

     6.      In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt acts, among others,

were committed in the Southern District of New York and

elsewhere:

             a.   On or about March 24, 2020, ROMANO caused to be

transmitted an email to 3M that attempted to obtain

approximately seven million face respirators from 3M.

             b.   On or about March 31, 2020, ROMANO caused to be

transmitted to NYC false and misleading references for the

purpose of causing NYC to purchase approximately seven million

face respirators at more than a 400% markup from the 3M list

price.

             c.   On or about March 29, 2020, ROMANO caused to be

transmitted to the Florida Division of Emergency Management              (the

"FDEM") a formal quote for N99 facemasks at an approximately

500% markup.

              (Title 18, United States Code, Section 371.)




                                       s
          Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 6 of 8




           FORFEITURE ALLEGATION AS TO COUNTS ONE AND TWO

     7.      As a result of committing the offenses alleged in

Counts One and Two of this Indictment, RONALD ROMANO, the

defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 981(a) (1) and Title 28, United

States Code, Section 246l(c), any and all property, real and

personal, that constitutes or is derived from proceeds traceable

to the commission of said offenses, including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses that

the defendant personally obtained.

                       Substitute Assets Provision

     8.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third person;

             c.   has been placed beyond the jurisdiction of the

Court;

             d.   has been substantially diminished in value; or




                                      6
        Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 7 of 8




            e.   has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 981;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)



                                          A~ l111N,A#. Jl)l,l)c.
                                        AUDREYSAuss
                                        Acting United States Attorney




                                    7
         Case 1:20-cr-00585-ALC Document 9 Filed 10/27/20 Page 8 of 8




                   Form No. USA-33s-274             (Ed. 9-25-58)

                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                             UNITED STATES OF AMERICA

                                      -   v.   -

                                  RONALD ROMANO.,

                                                   Defendant.


                                    INDICTMENT

                                    20 Cr.

                 (18 U.S.C. §§ 1349, 1343, 371, and 2.)


                                                AUDREY STRAUSS
                                      Acting United States
                                      Attorney.




                                                               FOREPERSON




. .-~+
                         I
                     I   :




                                                   \ ..

                                                          ·;
